The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-9 are pending and under examination. 

Priority
The instant application is a continuation of PCT/JP2017/019071 filed on 5/22/2017, which claims priority from PCTJP2017010981 filed on 3/17/2017.  

Information Disclosure Statement
	The information disclosure statements filed on 9/18/2019, 11/26/2019 and 3/10/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under USC 101 as being toward products of nature and a process of nature. Zeolites are found naturally as Crangle, Jr (2018 Minerals Yearbook Zeolites, USGS, 2021, 84.1-84.4) indicates on 84.1.  Large deposits of zeolites are found in zeolite rich volcano tufts.  Natural polyhydric alcohols like glycerol and propylene glycol exist in plants and/or animals and natural thickeners like gums and cellulose are found in plants.  Thickeners also include natural clays and dispersants includes biosurfactants like lecithins and others.  The composition of claims 1-3 does not have a structure for the natural products that is different from nature and there is nothing to indicate that all combinations of such agents will provide better stability and table 1 of the instant specification indicates the stability is simply dependent on particle size of the zeolite and not actions of the other chemicals in the formulation.   Table 4 only provides that out of a number of thickeners only AEROSIL 200 was able to thicken a medium of polyethylene glycol.  The claims allow many more combinations of such agents.  Thus, the combinations provided by natural products of dependent claims do not appear to provide significantly more to the zeolite.  In these composition claims, “warming” is read on the ability of the composition to undergo warming, and thus, warming does not have to occur as long as the zeolite that is capable of warming is present.  In a method claim, the composition has to be applied in a manner where warming will occur on the human body.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valtchev et al (Langmuir, 2005, volume 21, pages 10724-10729).
	Valtchev teaches producing zeolite crystals that are 100-300 nm or 400-500 nm in size (abstract and figure 2).  
	Since Valtchev teaches zeolite nano-sized crystals with the instant size range, it provides for a warming composition of the instant claims.  It is noted the “warming” is the result of mixing the zeolite nanoparticles with water.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto JP 2012017464A (English translation from Espacenet).  
Teramoto teaches an aerosol composition where the composition is produced by emulsifying the aqueous primary liquid and the liquefied gas (abstract).  Teramoto teaches zeolite as a powder (also names talc and silica as powders) that can be used in the formulation and teaches powder size of 5 to 25 nm (English translation).  Teramoto teaches alcohols like ethylene glycol, propylene glycol, butylene glycol, glycerin and others (English translation) for dissolving the active ingredient.  Teramoto teaches water soluble polymers like gums and cellulose compounds like hydroxypropyl cellulose (English translation).  These are polymers known to thicken formulations.  Teramoto teaches surfactants (English translation) where surfactants are used as dispersants.  Example 5 teaches an aerosol formulation with aqueous stock solution, liquefied gas (propellant) and formulation with PEG-20 sorbitan cocoate, hydroxyethyl cellulose, talc (powder), glycerin and water.  The example 5 formulation forms a gel-like foam (gel).   Example 2 teaches an aerosol container with aqueous stock solution that has POE(20) cetyl ether, carboxymethylcellulose sodium, hydroxyethyl acrylate, silica (powder), talc (powder) and water.  Also, see example 6.  Example 5 teaches applying the aerosol to the palm of the hand (the skin).  
One of ordinary skill in the art at the time of instant filing would have created a mixture utilizing polyhydric alcohols, thickeners or dispersants and powders like zeolite that are 5 to 25 nm and made formulations in gel form by the teachings of Teramoto.  As the warming is a property of the zeolite not more than 500 nm contacting the water, when this zeolite powder is used as the powder in the aqueous formulations, it will have the warming effect when applied to skin (teaching of spraying aerosol into palm of hand in Teramoto).  

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rick US 20080128426A1 and Feleki US 20110217358A1. 
Rick teaches a dual warming and sanitizing composition in a dual chamber bottle that provides warming and sanitizing effects without the addition of extra water (abstract).  Rick teaches a hydrous portion having at least 10 wt% water and an anhydrous portion comprising zeolite, a carrier and a suspending or dispersing agent where the two portions are in a single container but separated within the container until use (claim 1 of Rick).  Rick teaches a dual chamber container with the two portions (paragraphs 12 and 13).  Rick teaches a composition with hydroxypropyl cellulose, PEG-40 hydrogenated castor oil and butylene glycol (claim 10 of Rick).  Rick teaches a method of heating that comprises applying the mixed compositions to the skin (paragraph 43).  Rick teaches gels or creams (paragraphs 50 and 103).  Example 1 provides for an anhydrous composition with zeolite, butylene glycol, PEG-40 hydrogenated castor oil, and hydroxypropyl cellulose.  Example 4 teaches a heat test.  
Rick does not teach the size of the zeolite utilized.  
Feleki teaches a medicament for treating skin conditions (abstract).  Feleki teaches the mean particle size of the clay, zeolite, is at least 5 nm (abstract and paragraph 20 and examples).  
	One of ordinary skill in the art at the time of instant filing would have included zeolite of sizes less than 500 nm into formulations of Rick as Feleki provides an overlapping range including clay/zeolite particle sizes down to 5 nm, and thus, these sizes were seen as acceptable in producing formulations to apply to the body.  There was a reasonable expectation of success in using such zeolite nanoparticles by the combined teachings of the prior art.  

Claims 5-8 in addition to Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rick US 20080128426A1, Feleki US 20110217358A1, and Tsubouchi WO 2016121087 (published on 8-4-2016, English translation from family member application US-20170367461-A1). 
	Rick and Feleki teaches the claims as discussed above.  
	Rick and Feleki do not teach the containers of claims 5-8 with propellant provided in a space outside of the containers with each of the compositions.  
	Tsubouchi teaches an aerosol formulation for forming a warming cream composition (abstract).  Tsubouchi teaches “Dual structure comprising a propellant filling space and two independent stock solution filling spaces, and provided with a discharge mechanism for simultaneously discharging the contents filled in the two stock solution filling spaces A container, The propellant filling space in the double structure container is filled with a propellant made of compressed gas, The first stock solution composition is filled in the first stock solution filling space in the double structure container, and the second stock solution composition is filled in the second stock solution filling space in the double structure container. Is filled,
In the first stock solution composition, a powder of a hydration exothermic substance is dispersed in a liquid medium containing a polyhydric alcohol and a higher alcohol and having a viscosity of 1000 to 10000 mPa · s at a temperature of 20 ° C. The content of the powder of the Japanese exothermic substance is 10 to 40% by mass, the content of the higher alcohol is 0.05 to 20% by mass, and the viscosity at 20 ° C. is 1000 to 125000 mPa · s. The second stock solution composition contains water and a viscosity modifier, and the content of the viscosity modifier is 0.1 to 10% by mass, A warm cream composition is prepared by mixing the first stock solution composition discharged from the first stock solution filling space and the second stock solution composition discharged from the second stock solution filling space. An aerosol product for forming a warm sensation cream composition, characterized by forming a product.” (claim 1 of Tsubouchi).  Examples provide for zeolite as an exothermic substance capable of generating heat/warmth.  
	One of ordinary skill in the art at the time of instant filing would have utilized an aerosol delivery system of Tsubouchi to deliver the separated zeolite and aqueous formulations motivated by Rick and Feleki for warming of the skin/body as both Rick and Tsubouchi provide for separated formulations that are combined to produce warming.  The advantage would be seen as an easier way to mix and deliver the warming composition to the user.  Thus, there is a reasonable expectation of success in producing the claimed formulations with a reasonable expectation of success. 

Claims 5-8 in addition to Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rick US 20080128426A1, Feleki US 20110217358A1, Yazawa US 6196275B1 and Greer US 20030183651A1.  
Rick and Feleki teaches the claims as discussed above.  
	Rick and Feleki does not teach the container of claim 6 with the propellant on the outside of the container with contents having zeolite nanoparticles as in the claims.
	Yazawa teaches a double chamber aerosol container with an inner sack for contents and a space between the sack and the cannister wall for propellant (abstract, claims of Yazawa and figures 5, 6 and 9).  Yazawa teaches various uses for its containers (field of invention).  
	Greer teaches an aerosol system for mixing and dispensing two part materials (abstract and figure 9).  Figure 9 is an embodiment of a mixing and dispensing system (paragraphs 18 and 68-69) that has a bag/sack with contents.  Greer provides the advantage of 320 (figure 9) is to only use a single container (paragraph 71) to mix and deliver the formulation.  
	One of ordinary skill in the art at the time of instant filing would have used a container of Yazawa modified by teachings of Greer to create a two part mixing system with valve for delivery of the mixed contents and would have done so to deliver a two part warming formulation motivated by the teachings of Rick and Feleki.  One of ordinary skill in the art would have used a two bag/sack system for the contents with propellant in the space of the cannister on the outside of the bags/sacks as this system by the teachings of Yazawa providing the content sack/outside propellant aerosol and Greer allowing for a valve that can combine the two separated contents just before delivery.  Even though Greer is to delivering materials than can harden to repair a surface, it is applicable as an aerosol container for delivery of a composition.  Greer only provides for one bag/sack and the other contents within cannister, however, it has been noted as prima facie obvious to duplicate parts of an apparatus/machine having a known purpose (see MPEP2144.04 VI B, In re Harza). The bag/sack for contents is seen as useful in both Yazawa and Greer, and thus, one of ordinary skill in the art would utilize a two sack system to contain the separated contents before mixing and subsequent delivery.  Thus, one of ordinary skill in the art would provide a single aerosol container with two containers for contents and propellant on the outside of those two containers by the combined references and filled those containers with the two separated until ready to be mixed compositions taught by Rick for easy mixing and delivery of a warming formulation with only having to press the actuator member and had a reasonable expectation of doing so as all the elements and reasons to do so were found in the prior art at the instant time of filing.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10710888 (shared Assignee of University of Tokyo).  Claim 1 of both documents provides for zeolite that is less than 500 nm, and thus, compositions of zeolite nanoparticles of less than 500 nm.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10653226 in view of Feleki US 20110217358A1. Both claim sets provide for a warming formulation with two compositions (one with zeolite and one with water) that are found in a two container aerosol system with propellant surrounding the composition containing containers.  Both claim sets provide for polyhydric alcohol, viscosity modifier/thickener and the form of cream.  The claims of ‘226 does not provide for the size of the zeolite particles.  Feleki teaches a medicament for treating skin conditions (abstract).  Feleki teaches the mean particle size of the clay, zeolite, is at least 5 nm (abstract and paragraph 20 and examples).  Thus, one of ordinary skill in the art would use such sizes of zeolite in making formulations to deliver to the body for warming in the claims of ‘226. 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613